DETAILED ACTION
Pro-se Applicants
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Objections
To clarify the Notice of Non-Compliant Amendment section 4, the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The examiner will attempt to demonstrate how the claims should appear in the listing as:
1. (Currently Amended) A recoil system for a firearm comprising:
	a.	a barrel;

	c.	a cartridge that is nested into the chamber further than the overall length of the cartridge so that the cartridge is capable of moving rearward under pressure while receiving support from walls or wall of the chamber;
d. 	a bolt/carrier unit that is partially or completely nested into the chamber prior to the cartridge being fired.
	2. (Canceled)
	3 – 10. – including status identifiers, e.g., “(Previously presented),” “(Currently amended),” and markings to show any changes made by amendment, as appropriate.  See sections “c” and “d,” above.
11 – 18. (Canceled)
Then, Applicant may begin to include any new subject matter, i.e. that of claim 2, as:	19. (New) The recoil system as set forth in claim 1 that further comprises existing recoil control in addition to the chamber nested bolt.
In sum, all claim numbers must appear in the listing, although canceled claims merely require the number and the status identifier—the language of the claim may be omitted entirely.
Specification
The disclosure is objected to because of the following informalities: no markings have been included.  For any new material, use of underlining is prescribed; for any deletion, either double brackets, i.e. [[the deleted material]], or strikethrough, i.e. .
Appropriate correction is required.
Conclusion
Applicant is given two (2) months to supply the corrections.  See PTO-324, section 2 near the bottom of that form.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
25-Feb-21